  Case 19-13448-VFP            Doc 174      Filed 03/19/19 Entered 03/19/19 11:29:04                       Desc Main
                                           Document     Page 1 of 40


       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       Caption in Compliance with D.N.J. LBR 9004-1

       LOWENSTEIN SANDLER LLP
       Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
       Michael S. Etkin, Esq. (metkin@lowenstein.com)
       Paul Kizel, Esq. (pkizel@lowenstein.com)
       Wojciech F. Jung, Esq. (wjung@lowenstein.com)                            Order Filed on March 19, 2019
       Philip J. Gross, Esq. (pgross@lowenstein.com)                            by Clerk
       One Lowenstein Drive                                                     U.S. Bankruptcy Court
       Roseland, New Jersey 07068                                               District of New Jersey
       (973) 597-2500 (Telephone)
       (973) 597-2400 (Facsimile)

       Proposed Counsel to the Debtors and
       Debtors-in-Possession


       In re:                                                          Chapter 11

       ACETO CORPORATION, et al.,1                                     Case No. 19-13448 (VFP)

                               Debtors.                                (Jointly Administered)


          ORDER (A) AUTHORIZING AND APPROVING BIDDING PROCEDURES IN
            CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL ASSETS
         COMPRISING THE DEBTORS’ PHARMA BUSINESS; (B) AUTHORIZING AND
         APPROVING BID PROTECTIONS; (C) APPROVING PROCEDURES FOR THE
         ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
            AND UNEXPIRED LEASES; (D) SCHEDULING A SALE HEARING; (E)
             APPROVING THE FORM AND MANNER OF NOTICE THEREOF;
                        AND (F) GRANTING RELATED RELIEF
                      The relief set forth on the following pages, numbered two (2) through twenty-four

   (24), is hereby ORDERED.


DATED: March 19, 2019


   1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
   as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC
   (7634); Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
   Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).


   03/18/2019 203907324.5
Case 19-13448-VFP           Doc 174      Filed 03/19/19 Entered 03/19/19 11:29:04                    Desc Main
                                        Document     Page 2 of 40
 Page:    2
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________



         Upon the motion (the “Motion”) [Doc. No. 109]2 of the above-captioned debtors and

 debtors-in-possession (collectively, the “Debtors”), seeking entry of an order (this “Order”),

 pursuant to sections 105, 363, 365 and 503 of title 11 of the United States Code (the “Bankruptcy

 Code”), Rules 2002, 6004 and 6006 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), and Rules 6004-1, 6004-2 and 6004-3 of the Local Rules of the United

 States Bankruptcy Court for the District of New Jersey (the “Local Rules”):

         (i) (a) authorizing and approving certain bidding procedures (as attached hereto as

 Exhibit 1, the “Bidding Procedures”) in connection with the sale (the “Sale”) of the Purchased

 Assets (as defined in the Stalking Horse Agreement (defined below)), which comprise

 substantially all of the Debtors’ Pharma Business (as defined in the Motion) pursuant to that

 certain Asset Purchase Agreement, dated as of March 7, 2019 (together with the schedules

 thereto and related documents, and as may be amended, supplemented or otherwise modified

 from time to time, the “Stalking Horse Agreement”), substantially in the form attached to the

 Motion as Exhibit B, by and among Rising Pharmaceuticals, Inc., Pack Pharmaceuticals, LLC,

 Rising Health, LLC, and Acetris Health, LLC (together, the “Sellers” and each a “Seller”), Aceto

 Corporation, as Parent, and Shore Suven Pharma, Inc. (the “Buyer” or “Stalking Horse Bidder”),



 2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion or
 the Bidding Procedures attached hereto as Exhibit 1.


                                                       -2-
Case 19-13448-VFP             Doc 174       Filed 03/19/19 Entered 03/19/19 11:29:04                        Desc Main
                                           Document     Page 3 of 40
 Page:    3
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 subject to the outcome of an auction (the “Auction”) if the Sellers receive one or more timely

 Qualified Bids (as defined in the Bidding Procedures); (b) authorizing and approving the Break-

 Up Fee and Expense Reimbursement (each as defined in the Bidding Procedures, and together,

 the “Bid Protections”) for the Stalking Horse Bidder; (c) scheduling the Auction and a hearing

 (the “Sale Hearing”) to consider approval of the Sale; (d) approving procedures related to the

 assumption and assignment of certain of the Sellers’ executory contracts and unexpired leases (the

 “Assumption and Assignment Procedures”); (e) approving the form and manner of notice thereof;

 and (f) granting related relief (collectively, the “Bidding Procedures Relief”); and (ii) (a)

 authorizing the Sale of the Purchased Assets free and clear of Liens and Claims (each as defined in

 the Stalking Horse Agreement) and Interests,3 except as provided in the Stalking Horse

 Agreement or other Proposed Asset Purchase Agreement of the Successful Bidder (each as




 3
   As used herein, “Interests” means all encumbrances and other interests, including, but not limited to: (1) those
 that purport to give to any party a right or option to effect any forfeiture, modification, right of first refusal or
 termination of the Debtors’ interest in the Purchased Assets, or any similar rights, including rights under section
 365(h) of the Bankruptcy Code; (2) those relating to taxes arising under or out of in connection with, or in any way
 relating to the operation of the Purchased Assets prior to the Closing; and (3) (a) those arising under all mortgages,
 deeds of trust, security interests, conditional sale or other title retention agreements, pledges, liens, judgments,
 demands, rights of setoff or recoupment, encumbrances, rights of first refusal or charges of any kind or nature, if
 any, including, but not limited to, any restriction on the use, voting, transfer, receipt of income or other exercise of
 any attributes of ownership, and (b) all debts arising in any way in connection with any agreements, acts or failures
 to act of any of the Debtors or any of the Debtors’ predecessors or affiliates, Claims, obligations, liabilities, rights
 of set off or recoupment, demands, guaranties, options, rights, contractual or other commitments, restrictions,
 interests and matters of any kind and nature, whether known or unknown, contingent or otherwise, whether arising
 prior to or subsequent to the commencement of the Debtors’ bankruptcy cases, and whether imposed by agreement,
 understanding, law, equity or otherwise, including, but not limited to, Claims otherwise arising under doctrines of
 successor liability to the greatest extent permitted by applicable law.


                                                           -3-
Case 19-13448-VFP        Doc 174    Filed 03/19/19 Entered 03/19/19 11:29:04              Desc Main
                                   Document     Page 4 of 40
 Page:    4
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 defined in the Bidding Procedures); (b) approving the assumption and assignment of certain of the

 Sellers’ executory contracts (each, an “Executory Contract”) and unexpired leases (each, an

 “Unexpired Lease”) related thereto (any such Executory Contract or Unexpired Lease designated

 by the Successful Bidder to be assumed and assigned pursuant to the Sale, a “Buyer Assumed

 Agreement” and collectively, the “Buyer Assumed Agreements”); and (c) granting related relief;

 and upon the First Day Declaration and the Declaration of Mark Buschmann in Support of

 Debtors’ Motion to Approve Bidding Procedures in Connection With the Sale of Substantially all

 Assets Comprising the Debtors’ Pharma Business [Doc. No. 109-6] (the “Buschmann

 Declaration”); and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334; and this Court having the power to enter a final order consistent with Article III of the

 United States Constitution; and this Court having found that venue of this proceeding and the

 Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

 found that notice of the Motion and opportunity for a hearing on the Motion were appropriate

 under the circumstances and no other notice need be provided; and this Court having reviewed the

 Motion and heard the statements in support of the relief requested therein at a hearing before this

 Court; and this Court having determined that the legal and factual bases set forth in the Motion

 and at the hearing establish just cause for the relief granted herein; and this Court having

 determined that the relief requested by the Motion is in the best interests of the Debtors, their

 estates, their creditors, and other parties in interest; and upon all of the proceedings in these



                                                 -4-
Case 19-13448-VFP         Doc 174    Filed 03/19/19 Entered 03/19/19 11:29:04              Desc Main
                                    Document     Page 5 of 40
 Page:    5
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 Chapter 11 Cases had before this Court; and after due deliberation and sufficient cause appearing

 therefor, it is hereby

         FOUND, CONCLUDED, AND DETERMINED THAT:

         A.      The Debtors have demonstrated good and sufficient reasons for, and the best

 interests of their estates, creditors, and other parties in interest will be served by, this Court

 granting, to the extent provided herein, the relief requested in the Motion relating to the bidding

 process, including approval of (1) the Bidding Procedures, (2) the Bid Protections, (3) the

 Assumption and Assignment Procedures, and (4) the forms of the Cure Notice (as defined below)

 and Sale Notice (as defined below) attached to the Motion as Exhibit C and Exhibit D,

 respectively.

         B.      Good and sufficient business reasons exist for the Court to authorize the Debtors

 to enter into Stalking Horse Agreement in accordance with the terms of this Order and the

 Bidding Procedures.

         C.      The Debtors have demonstrated good and sufficient reasons for, and the best

 interests of their estates will be served by, this Court scheduling the Sale Hearing to consider

 granting the other relief requested in the Motion, including approval of the Sale and the transfer of

 the Purchased Assets (and the assumption and assignment of the Buyer Assumed Agreements) to

 the Successful Bidder free and clear of all Liens, Claims and Interests, except those expressly




                                                 -5-
Case 19-13448-VFP         Doc 174    Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                    Document     Page 6 of 40
 Page:    6
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 assumed as set forth in the Stalking Horse Agreement, pursuant to sections 363(f) and 365 of the

 Bankruptcy Code.

        D.       The Bid Protections as set forth in Section 8.3 of the Stalking Horse Agreement to

 be paid under the circumstances described therein to the Stalking Horse Bidder are: (1) an actual

 and necessary cost of preserving the value of the respective Debtors’ estates within the meaning

 of section 503(b) of the Bankruptcy Code; (2) commensurate to the real and substantial benefits

 conferred upon the Debtors’ estates by the Stalking Horse Bidder; and (3) reasonable and

 appropriate in light of the size and nature of the proposed Sale and comparable transactions, the

 commitments and accommodations of the Stalking Horse Bidder that have been made for the

 benefit of the Debtors’ estates, and the efforts that have been and will be expended by the Stalking

 Horse Bidder.

        E.       The Bid Protections are the product of negotiations between the Debtors and the

 Stalking Horse Bidder conducted in good faith and at arm’s length, and the Stalking Horse

 Agreement (including the Bid Protections) is the culmination of a process undertaken by the

 Debtors and their professionals to negotiate a transaction with a bidder who was prepared to pay

 the highest or otherwise best purchase price for the Purchased Assets to maximize the value of the

 Debtors’ estates.

        F.       Moreover, the Bid Protections are an essential and material inducement and

 express condition of the Stalking Horse Bidder’s entry into, and continuing obligations under, the



                                                 -6-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04            Desc Main
                                     Document     Page 7 of 40
 Page:    7
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 Stalking Horse Agreement. Unless it is assured that the Bid Protections will be available, the

 Stalking Horse Bidder is unwilling to remain obligated to consummate the Sale or otherwise be

 bound under the Stalking Horse Agreement (including the Stalking Horse Bidder’s obligation to

 maintain its committed offer while such offer is subject to higher and/or otherwise better offers as

 contemplated by the Bidding Procedures). The Bid Protections have induced the Stalking Horse

 Bidder to submit a bid that will serve as a minimum or floor bid for the Purchased Assets on

 which the Debtors, their creditors and other bidders can rely, and which encourages and facilitates

 the Auction process. The Stalking Horse Bidder has thus provided a material benefit to the

 Debtors, their estates and creditors by increasing the likelihood that the best possible purchase

 price for the Purchased Assets will be realized. Accordingly, the Bid Protections are fair,

 reasonable and appropriate, and necessary to facilitate a competitive, value-maximizing Sale

 for the benefit of the Debtors’ estates.

        G.      The Stalking Horse Bidder is not an “insider” or “affiliate” of any of the Debtors,

 as those terms are defined in section 101 of the Bankruptcy Code, and except as set for in the

 Buschmann Declaration, no common identity of directors, officers or controlling stockholders

 exists among the Stalking Horse Bidder and the Debtors. The Stalking Horse Bidder and its

 counsel and advisors have acted in “good faith” within the meaning of section 363(m) of the

 Bankruptcy Code in connection with the Stalking Horse Bidder’s negotiations of the Bid

 Protections and the Bidding Procedures and entry into the Stalking Horse Agreement.



                                                 -7-
Case 19-13448-VFP         Doc 174    Filed 03/19/19 Entered 03/19/19 11:29:04              Desc Main
                                    Document     Page 8 of 40
 Page:    8
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

         H.     The Bidding Procedures are fair, reasonable, and appropriate and are designed to

 maximize the recovery from the Sale of the Purchased Assets.

         I.     The process for submitting Qualified Bids is fair, reasonable, and appropriate and

 is designed to maximize recoveries for the benefit of the Debtors’ estates, creditors, and parties in

 interest.

         J.     Good and sufficient notice of the relief sought in the Motion has been provided

 under the circumstances, and no other or further notice is required except as set forth in the

 Bidding Procedures and the Assumption and Assignment Procedures. A reasonable opportunity

 to object or be heard regarding the relief requested in the Motion has been afforded to all parties

 in interest.

         K.     The Sale Notice, the Cure Notice, and the Supplemental Cure Notice (each as

 defined below) are appropriate and reasonably calculated to provide all interested parties with

 timely and proper notice of this Order, the Bidding Procedures, the Sale, the Sale Hearing, and

 any and all objection deadlines related thereto, including with respect to cure amounts and the

 assumption and assignment of Executory Contracts and Unexpired Leases, and no other or further

 notice is required of the foregoing.

         L.     The findings and conclusions set forth herein constitute the Court’s findings of fact

 and conclusions of law pursuant to Bankruptcy Rule 7052 made applicable to this proceeding

 pursuant to Bankruptcy Rule 9014. To the extent any of the foregoing findings of fact constitute



                                                  -8-
Case 19-13448-VFP          Doc 174    Filed 03/19/19 Entered 03/19/19 11:29:04            Desc Main
                                     Document     Page 9 of 40
 Page:    9
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 conclusions of law, they are adopted as such. To the extent any of the following conclusions of

 law constitute findings of fact, they are adopted as such.

           IT IS HEREBY ORDERED THAT:

           1.     The Motion and Bidding Procedures Relief is GRANTED as set forth herein.

           2.     All objections or reservations of rights to the Motion or the Bidding Procedures

 Relief requested therein that have not been incorporated herein or otherwise withdrawn, waived

 or settled are hereby overruled.

 I.        Sales Dates and Deadlines

           3.     The Debtors are authorized to proceed with the Bidding Procedures and are

 authorized to take any and all actions necessary or appropriate to implement the Bidding

 Procedures (subject to the terms thereof) in accordance with the following dates and deadlines:

                                       Sale Dates and Deadlines
      Deadline to Serve Sale Notice and Cure       No later than two (2) business days after entry
      Notice                                       of the Bidding Procedures Order

      Cure Objection Deadline and Assignment        Later of (a) ten (10) days after service of the
      Objection Deadline                            Cure Notice or Supplemental Cure Notice, as
                                                    applicable, and (b) the Sale Objection Deadline




                                                  -9-
Case 19-13448-VFP            Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04                 Desc Main
                                       Document      Page 10 of 40
 Page:    10
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

     Sale Objection Deadline                            March 28, 2019 at 5:00 p.m. prevailing ET
     (for parties other than the Committee and
     Indenture Trustee (each as defined below),
     Prepetition Administrative Agent and DIP
     Administrative Agent)4

     Bid Deadline                                       March 29, 2019 at 5:00 p.m. prevailing ET

     Deadline to Notify Qualified Bidders               April 1, 2019

     Deadline to Select Starting Bid                    April 1, 2019

     Auction (if required)                              April 2, 2019 at 10:00 a.m. prevailing ET

     Notice of Successful Bidder to be Filed            One (1) business day after conclusion of the
                                                        Auction

     Sale Objection Deadline (for the Committee         One (1) day after filing of the notice of the
     and Indenture Trustee)                             Successful Bidder at 4:00 p.m. prevailing ET

     Sale Objection Deadline                            April 6, 2019 at 4:00 p.m. prevailing ET
     (for Prepetition Administrative Agent and
     DIP Administrative Agent)

     Deadline for Reply Pleadings in Support of         April 7, 2019 at 4:00 p.m. prevailing ET
     Sale

     Sale Hearing                                       April 8, 2019 at 10:00 a.m. prevailing ET




 4
   The Committee and Indenture Trustee will provide the Debtors and Stalking Horse Bidder with preliminary
 comments, if any, on the proposed Sale Order by no later than March 28, 2019, at 5:00 p.m. prevailing Eastern
 Time.


                                                     -10-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04           Desc Main
                                    Document      Page 11 of 40
 Page:    11
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 II.       The Bidding Procedures

           4.    The Bidding Procedures attached hereto as Exhibit 1 are approved and shall

 govern all bids and bid proceedings relating to the sale of the Purchased Assets.

           5.    If the Sellers do not receive a Qualified Bid with respect to the Purchased Assets

 other than the Stalking Horse Bid (as defined in the Bidding Procedures) in accordance with the

 Bidding Procedures, the Sellers will not hold the Auction and the Stalking Horse Bidder shall be

 deemed the Successful Bidder with respect to the Purchased Assets in accordance with the

 Bidding Procedures; provided that all parties’ rights and interests with respect to the approval of

 any Sale to the Stalking Horse Bidder are expressly preserved. Only if the Sellers receive one or

 more Qualified Bids with respect to the Purchased Assets in addition to the Stalking Horse Bid in

 accordance with the Bidding Procedures, the Sellers will conduct the Auction for the Purchased

 Assets.

           6.    In the event of a competing Qualified Bid with respect to the Purchased Assets,

 the Stalking Horse Bidder shall be entitled, but not obligated, to submit Subsequent Bids (as

 defined in the Bidding Procedures) and shall be entitled, but not obligated, in any and all such

 Subsequent Bids to credit bid the full amount of the Bid Protections in lieu of cash, and for

 purposes of evaluating the Subsequent Bid, the full amount of such Bid Protections shall be

 treated as equal to cash in the same amount.




                                                -11-
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04            Desc Main
                                   Document      Page 12 of 40
 Page:    12
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 III.   Stalking Horse Bidder, Bid Protections, and Stalking Horse Agreement

        7.      The Debtors’ entry into the Stalking Horse Agreement is authorized, subject to

 higher and/or better offers at the Auction regarding the Purchased Assets in accordance with the

 Bidding Procedures.

        8.      The Debtors are authorized to perform all obligations of the Debtors set forth in

 the Stalking Horse Agreement that are intended to be performed prior to the Sale Hearing and

 prior to the entry of the Sale Order, subject to the terms of the Bidding Procedures.

        9.      The Bid Protections for the Stalking Horse Bidder are approved in their entirety.

 The Debtors are authorized to pay any amounts that may become due to the Stalking Horse

 Bidder on account of the Bid Protections on the terms set forth in the Stalking Horse Agreement.

 The Stalking Horse Bidder shall be granted an allowed administrative expense claim under

 sections 503(b)(1) and 507(a)(2) of the Bankruptcy Code in an amount equal to the Break-Up

 Fee and Expense Reimbursement to the extent they become due in accordance with the terms of

 the Stalking Horse Agreement, which (if triggered) shall be payable in accordance with the terms

 of the Stalking Horse Agreement, without further order of or proceedings before this Court.

 Nothing in this Order shall be construed as authorizing and directing the payment of any Bid

 Protections to the Stalking Horse Bidder in the event the Stalking Horse Bidder becomes the

 Successful Bidder with respect to the Purchased Assets.




                                                -12-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04           Desc Main
                                    Document      Page 13 of 40
 Page:    13
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

        10.     No person or entity, other than the Stalking Horse Bidder, shall be entitled to any

 expense reimbursement, break-up fee, “topping,” or other similar fee or payment.

        11.     Any deposit provided by the Stalking Horse Bidder and all other Qualified Bidders

 shall be held in escrow by the Debtors or their agent, and shall not become property of the

 Debtors’ bankruptcy estates unless and until released from escrow to the Debtors pursuant to the

 terms of the applicable escrow agreement or order of this Court.

        12.     The Stalking Horse Bidder shall not be required to seek or obtain relief from the

 automatic stay under section 362 of the Bankruptcy Code to take any action necessary or required

 under the Stalking Horse Agreement or any other sale-related document. The automatic stay

 imposed by section 362 of the Bankruptcy Code is modified solely to the extent necessary to

 implement the preceding sentence, provided, however, that this Court shall retain exclusive

 jurisdiction over any and all disputes with respect thereto.

 IV.    Sale Hearing

        13.     The Sale Hearing shall be held on April 8, 2019 at 10:00 a.m. (prevailing

 Eastern Time) before this Court, the United States Bankruptcy Court for the District of New

 Jersey, Martin Luther King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, New

 Jersey 07102. Any objections to the Sale (a “Sale Objection”) must (a) be in writing, (b) state the

 basis of such objection with specificity, (c) conform to the Bankruptcy Rules and the Local Rules

 and (d) be filed with the Bankruptcy Court and served upon the Notice Parties (as defined below)



                                                 -13-
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04          Desc Main
                                   Document      Page 14 of 40
 Page:    14
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 so as to be received not later than 5:00 p.m. prevailing Eastern Time on March 28, 2019 (the

 “Sale Objection Deadline”); provided that (i) the Official Committee of Unsecured Creditors (the

 “Committee”) and the indenture trustee (the “Indenture Trustee”) for the Convertible Senior

 Notes due 2020 issued by Aceto Corporation may file any Sale Objection until one (1) day after

 filing of the notice of the Successful Bidder at 4:00 p.m. prevailing Eastern Time, and (ii) the

 Prepetition Administrative Agent and DIP Administrative Agent may file any Sale Objection until

 April 6, 2019 at 4:00 p.m. prevailing Eastern Time. Any party failing to timely file a Sale

 Objection by the Sale Objection Deadline shall be forever barred from objecting and shall be

 deemed to have consented to the Sale, including the transfer of the Debtors’ right, title and

 interest in, to, and under the Purchased Assets free and clear of any and all Liens, Claims and

 Interests (each as defined in the Stalking Horse Agreement) in accordance with the Stalking

 Horse Agreement or other definitive agreement with respect to the Sale.

        14.     The Sale Hearing may be adjourned by the Debtors, in consultation with the

 Consultation Parties (as defined in the Bidding Procedures), from time to time without further

 notice to creditors or parties in interest other than by announcement of the adjournment in open

 court on the date scheduled for the Sale Hearing.




                                               -14-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04              Desc Main
                                    Document      Page 15 of 40
 Page:    15
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 V.     Notice Procedures

        15.     The Notice of Proposed Sale, Auction Date, Objection Deadline and Sale

 Hearing (Pharma Business), in the form substantially similar to that attached to the Motion as

 Exhibit D (the “Sale Notice”), is approved.

        16.     The Debtors shall, within two (2) business days after entry of this Order, serve a

 copy of the Sale Notice by first class mail, postage prepaid to: (a) the Office of The United States

 Trustee for the District of New Jersey; (b) McGuireWoods LLP, c/o Kenneth Noble, Esq., as

 counsel for the DIP Agent and Prepetition Agent; (c) the Indenture Trustee for the Noteholders;

 (d) any proposed counsel to the Official Committee of Unsecured Creditors; (e) the U.S.

 Securities and Exchange Commission, New York Regional Office; (f) the Internal Revenue

 Service; (g) the U.S. Food and Drug Administration; (h) the Assistant Attorney General in charge

 of the Antitrust Division of the U.S. Department of Justice; (i) all applicable state and local taxing

 authorities; (j) all persons known by the Debtors to have expressed an interest to the Debtors in a

 transaction with respect to the Purchased Assets during the previous six months; (k) all entities

 known by the Debtors that may have a lien, claim, encumbrance, or other interest in the

 Purchased Assets (for which identifying information and addresses are available to the Debtors);

 (l) all non-Debtor parties to the Executory Contracts and Unexpired Leases; (m) all of the

 Debtors’ known creditors; (n) the Office of the Attorneys General of the States of New York and

 New Jersey; (o) the United States Attorney’s Office for the District of New Jersey; (p) the United



                                                  -15-
Case 19-13448-VFP          Doc 174      Filed 03/19/19 Entered 03/19/19 11:29:04                  Desc Main
                                      Document      Page 16 of 40
 Page:    16
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 States Attorney’s Office for the Eastern District of New York; and (q) all parties that have

 requested to receive notice in these cases under Bankruptcy Rule 2002.

         17.     Additionally, within four days after entry of this Order, or as soon as reasonably

 practicable thereafter, the Debtors shall publish a notice, setting forth the information contained in

 the Sale Notice, on one occasion, in either The New York Times, Wall Street Journal or USA

 Today. Such publication notice shall be deemed sufficient and proper notice of the Sale to any

 other interested parties whose identities are unknown to the Debtors.

 VI.     Assumption and Assignment Procedures

         18.     The Notice of Assumption and Assignment of Executory Contracts and Unexpired

 Leases in Connection with Proposed Sale of Certain Assets of the Debtors Relating to the

 Pharma Business, in the form substantially similar to that attached to the Motion as Exhibit C

 (the “Cure Notice”), is approved.

         19.     The Debtors shall, within two (2) business days of the entry of this Order, serve

 the Cure Notice upon each non-Debtor counterparty5 to each Executory Contract or Unexpired

 Lease to which a Seller is a party that may be assumed and assigned to the Stalking Horse Bidder,

 regardless of whether, at that time, the Executory Contract or Unexpired Lease is listed as being




 5
   The Cure Notice served upon each non-Debtor counterparty may, in the Debtors’ discretion, include an
 individualized Exhibit 1 that lists only the recipient counterparty’s Executory Contract(s) and/or Unexpired
 Lease(s).


                                                    -16-
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04            Desc Main
                                   Document      Page 17 of 40
 Page:    17
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 proposed to be assumed and assigned to the Stalking Horse Bidder. The Cure Notice shall state

 the date, time and place of the Sale Hearing and the date by which any objection to the

 assumption and assignment of such Executory Contract or Unexpired Lease must be filed and

 served. The Cure Notice shall also identify the amounts, if any, that the Debtors believe are owed

 to each counterparty to an Executory Contract or Unexpired Lease to cure any defaults that exist

 under such contract or lease (such amounts, the “Cure Costs”) pursuant to section 365 of the

 Bankruptcy Code. The Cure Notice does not constitute an admission that an Executory Contract

 or Unexpired Lease is in fact an executory contract or unexpired lease for the purposes of section

 365 of the Bankruptcy Code, and the Debtors reserve any and all rights with respect to the

 Executory Contracts and Unexpired Leases.         The inclusion of an Executory Contract or

 Unexpired Lease on the Cure Notice shall not obligate the Successful Bidder to take assignment

 of such Executory Contract or Unexpired Lease. Only those contracts that constitute (a) Buyer

 Assumed Agreements pursuant to the Stalking Horse Agreement or (b) if the Successful Bidder is

 not the Stalking Horse Bidder, Buyer Assumed Agreements identified in the Successful Bidder’s

 Proposed Asset Purchase Agreement, shall be assumed, assigned and sold to such Successful

 Bidder.

           20.   If any counterparty to an Executory Contract or Unexpired Lease objects for any

 reason to any proposed Cure Costs set forth in the Cure Notice or any Supplemental Cure Notice,

 such counterparty must (a) file with the Court a written objection (a “Cure Costs Objection”) and



                                                -17-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04           Desc Main
                                    Document      Page 18 of 40
 Page:    18
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 (b) serve such Cure Costs Objection, so as to be received no later than the later of (i) ten (10)

 days after service of the Cure Notice or Supplemental Cure Notice, as applicable and (ii) the Sale

 Objection Deadline (the “Cure Objection Deadline”), on: (i) counsel to the Debtors, Lowenstein

 Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020 (Attn: Steven E. Siesser, Esq.

 (ssiesser@lowenstein.com),      Wojciech F. Jung, Esq. (wjung@lowenstein.com) and Philip J.

 Gross, Esq. (pgross@lowenstein.com)); (ii) counsel to the Buyer, Reed Smith LLP, 599

 Lexington Ave, New York, New York 10036 (Attn: Niket Rele, Esq. (nrele@reedsmith.com),

 John Algie, Esq. (jalgie@reedsmith.com) and Derek J. Baker, Esq. (dbaker@reedsmith.com));

 (iii) the Office of The United States Trustee, One Newark Center, 1085 Raymond Boulevard,

 Suite 2100, Newark, New Jersey 07102 (Attn: Fran B. Steele (Fran.B.Steele@usdoj.gov) and

 David Gerardi, Esq. (David.Gerardi@usdoj.gov)); and (iv) proposed counsel to the Official

 Committee of Unsecured Creditors, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New

 York, New York 10038 (Attn: Jayme T. Goldstein, Esq. (jgoldstein@stroock.com) and Erez E.

 Gilad, Esq. (egilad@stroock.com)) and Porzio, Bromberg & Newman, P.C., 100 Southgate

 Parkway, P.O. Box 1997, Morristown, New Jersey 07962 (Attn: Warren J. Martin, Jr., Esq.

 (WJMartin@pbnlaw.com) and Robert M. Schechter, Esq. (rmschechter@pbnlaw.com))

 (collectively, the “Notice Parties”).

        21.     If, at any time and from time to time after the entry of this Order, the Debtors or

 the Stalking Horse Bidder or other Successful Bidder identify additional Executory Contracts or



                                                -18-
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                   Document      Page 19 of 40
 Page:    19
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 Unexpired Leases to be assumed and assigned as Buyer Assumed Agreements in accordance with

 the terms of the Stalking Horse Agreement or Successful Bidder’s Proposed Asset Purchase

 Agreement, the Debtors shall serve a supplemental Cure Notice (each, a “Supplemental Cure

 Notice”) by facsimile, electronic transmission, hand delivery or overnight mail on the applicable

 non-debtor counterparty and its counsel (if known) no later than ten (10) days before the closing

 (“Closing”) of the Sale, or, if such Executory Contract or Unexpired Lease is identified less than

 ten (10) days prior to the Closing, by the date set forth on the Supplemental Cure Notice. Each

 Supplemental Cure Notice shall: (a) state the date, time and place of the Sale Hearing (or later

 hearing, if applicable); (b) state the date by which any objection to the assumption and assignment

 of such Buyer Assumed Agreement must be filed and served, which date, for the avoidance of

 doubt, shall be ten (10) days after service of the Supplemental Cure Notice; and (c) identify the

 proposed Cure Costs, if any.

        22.     Each Cure Costs Objection must set forth with specificity each and every asserted

 default in any Executory Contract or Unexpired Lease and the monetary cure amount asserted by

 such counterparty to the extent it differs from the Cure Costs, if any, specified by the Debtors in

 the Cure Notice or Supplemental Cure Notice, as applicable.

        23.     In the event that the Debtors and the non-debtor party cannot resolve a Cure Costs

 Objection, disputed Cure Costs shall not be paid until the resolution of any such disputes by the

 Court or mutual agreement of the Debtors, with the consent of the Stalking Horse Bidder to the



                                                -19-
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04           Desc Main
                                   Document      Page 20 of 40
 Page:    20
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 extent required in the Stalking Horse Agreement, and the objecting party. Cure Costs Objections

 may be resolved by the Court at the Sale Hearing, or at a separate hearing either before or after

 the Sale Hearing. Any resolution of an objection to a Cure Cost occurring after the Sale Hearing

 shall nevertheless remain subject to the rights, obligations and duties of the Debtors and the

 Stalking Horse Bidder under the Stalking Horse Agreement.

        24.     Any counterparty to an Executory Contract or Unexpired Lease that fails to timely

 file and serve a Cure Costs Objection shall be forever barred from asserting that Cure Costs are

 owed in an amount in excess of that set forth in the Cure Notice or Supplemental Cure Notice. If

 no Cure Costs Objection is timely filed and served by the Cure Objection Deadline with respect to

 a Buyer Assumed Agreement, the Cure Costs identified in the Cure Notice or Supplemental Cure

 Notice, as applicable, with respect to the applicable Executory Contract(s) and/or Unexpired

 Lease(s) shall be the only amounts necessary to be paid to cure all monetary defaults pursuant to

 section 365(b) of the Bankruptcy Code under such Buyer Assumed Agreement(s), to the extent

 the Stalking Horse Bidder (or other Successful Bidder) ultimately decides to have the applicable

 Buyer Assumed Agreement(s) assumed and assigned to it. Any party failing to timely file a Cure

 Costs Objection shall be deemed to have consented and forever barred from objecting to the Cure

 Costs and from asserting any additional Cure Costs in connection with such Buyer Assumed

 Agreement against the Debtors, their estates or the Successful Bidder, notwithstanding anything

 to the contrary in any Executory Contract or Unexpired Lease, or any other document. To the



                                               -20-
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04            Desc Main
                                   Document      Page 21 of 40
 Page:    21
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 extent a Cure Costs Objection is resolved or determined unfavorably to the applicable Debtor,

 such Debtor may, with the prior written consent of the Successful Bidder, seek to instead reject

 the applicable Executory Contract or Unexpired Lease after such determination.

        25.     If any counterparty to an Executory Contract or Unexpired Lease objects to the

 assumption and assignment of such Executory Contract or Unexpired Lease for any reason

 (including with respect to adequate assurance of future performance) other than the amount of the

 proposed Cure Costs (an “Assignment Objection”), such counterparty must file and serve such

 Assignment Objection so as to be received by the Notice Parties by no later than the later of (a)

 ten (10) days after service of the Cure Notice or Supplemental Cure Notice, as applicable, and (b)

 the Sale Objection Deadline (the “Assignment Objection Deadline”). The Court shall make any

 and all determinations concerning an Assignment Objection, including adequate assurance of

 future performance under the Buyer Assumed Agreements pursuant to sections 365(b) and (f)(2)

 of the Bankruptcy Code, at the Sale Hearing (or such later hearing as may be scheduled).

        26.     If no Assignment Objection is timely filed and served by the Assignment Objection

 Deadline, the counterparty to an Executory Contract or Unexpired Lease shall be deemed to have

 consented (including deemed consent under section 365(c)(1) of the Bankruptcy Code), to the

 assumption, assignment and sale of the Executory Contract or Unexpired Lease to the Successful

 Bidder if such Executory Contract or Unexpired Lease is elected by the Successful Bidder as a

 Buyer Assumed Agreement and shall be forever barred from asserting any objection with regard



                                                -21-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                    Document      Page 22 of 40
 Page:    22
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 to such assumption, assignment and sale; provided, however, in the event that the Successful

 Bidder is not the Stalking Horse Bidder, the non-debtor parties to the Executory Contracts and

 Unexpired Leases to be assumed and assigned to such Successful Bidder shall have until 4:00

 p.m. on the business day prior to the Sale Hearing to object to the assumption, assignment and/or

 sale of their Executory Contracts and Unexpired Leases to such Successful Bidder; provided

 further, however, any such objection may relate solely to adequate assurance of future

 performance by such Successful Bidder pursuant to sections 365(b) and (f)(2) of the Bankruptcy

 Code.

         27.     The Stalking Horse Bidder may add or remove any Buyer Assumed Agreement to

 be assumed by the Debtors and assigned to the Stalking Horse Bidder at any time until one (1)

 day prior to the Auction at 5:00 p.m. prevailing Eastern Time (notwithstanding anything to the

 contrary in the Stalking Horse Agreement). A Qualified Bidder (other than the Stalking Horse

 Bidder) may add or remove any Buyer Assumed Agreement to be assumed by the Debtors and

 assigned to such Qualified Bidder until one (1) day prior to the Auction at 5:00 p.m. prevailing

 Eastern Time.

         28.     Pursuant to section 365(k) of the Bankruptcy Code, the Debtors and the Debtors’

 estates shall be relieved of all liability accruing or arising after the assumption and assignment of

 the Buyer Assumed Agreements.




                                                 -22-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                    Document      Page 23 of 40
 Page:    23
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

        29.     Notwithstanding anything in this Order to the contrary, unless Cigna (as defined in

 the Objection of Cigna Entities to the Motion [Doc. No. 130] (the “Cigna Objection”)) and the

 Debtors agree otherwise, the Debtors shall provide to Cigna, through its counsel of record, as

 soon as practicable after receipt of such information, (i) written notice (which may be by email) of

 whether the Stalking Horse Bidder or any other Qualified Bidder has proposed to the Debtors to

 have any or all of the Cigna Contracts (as defined in the Cigna Objection) assumed by the Debtors

 and assigned to such Qualified Bidder as part of the Sale; (ii) the identity of any Qualified Bidder

 that has so proposed; and (iii) adequate assurance information for each such Qualified Bidder,

 including a good faith estimate as to the number of employees of the Debtors who will become

 employees of such Qualified Bidder if that Qualified Bidder becomes the Successful Bidder. The

 identity of any Qualified Bidder (other than the Stalking Horse Bidder) and other information

 provided to Cigna pursuant to the preceding sentence shall not be disclosed by Cigna or its

 counsel to any third party unless and until such Qualified Bidder becomes the Successful Bidder.

 The Debtors also shall, unless Cigna and the Debtors agree otherwise, provide to Cigna, through

 its counsel of record, no later than the calendar day following the close of the Auction: (i) written

 notice of Debtor's irrevocable decision as to whether or not it proposes to assume and assign any

 or all the Cigna Contracts to the Successful Bidder as part of the Sale; and (ii) the identity of the

 Successful Bidder.




                                                 -23-
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                    Document      Page 24 of 40
 Page:    24
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 VII.   Miscellaneous

        30.     The Debtors are authorized to take such actions as may be necessary or

 appropriate to implement and effectuate the terms of this Order, including, but not limited to,

 taking such actions as may be necessary or appropriate to comply with the Bidding Procedures.

        31.     In the event of any inconsistency between the provisions of this Order and any

 Exhibit referenced herein or in the Motion, the provisions of this Order shall control.

        32.     The Court shall retain exclusive jurisdiction to interpret, implement, and enforce

 the terms and provisions of this Order, the Bidding Procedures, and the Stalking Horse

 Agreement and decide any issues or disputes concerning this Order, the Bidding Procedures and

 the Stalking Horse Agreement and the rights and duties of the parties hereunder and/or

 thereunder, including the interpretation of the terms, conditions, and provisions hereof and/or

 thereof.

        33.     All persons and entities that participate in the bidding process or the Auction shall

 be deemed to have knowingly and voluntarily submitted to the exclusive jurisdiction of this Court

 with respect to all matters related to the terms and conditions of the transfer of the Purchased

 Assets, the Auction, and any Sale.

        34.     Notwithstanding anything contained herein to the contrary, including any findings

 of fact or conclusions of law, this Order does not constitute and shall not in any way be deemed to

 be or construed as approval by the Court of the mutual release of claims, by and among Aceto



                                                 -24-
Case 19-13448-VFP          Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04          Desc Main
                                     Document      Page 25 of 40
 Page:    25
 Debtors: ACETO CORPORATION, et al.
 Case No.:Case No. 19-13448 (VFP)
 Caption: Order (A) Authorizing And Approving Bidding Procedures In Connection With The
          Sale Of Substantially All Assets Comprising The Debtors’ Pharma Business; (B)
          Authorizing And Approving Bid Protections; (C) Approving Procedures For The
          Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases;
          (D) Scheduling A Sale Hearing; (E) Approving The Form And Manner Of Notice
          Thereof; And (F) Granting Related Relief
 ______________________________________________________________________________

 Corporation, certain of the other Debtors, and the other parties thereto dated as of March 7, 2019

 (the “Mutual Release”), which Mutual Release shall be subject to review and approval of the

 Court only upon a motion filed by the Debtors on appropriate notice, and entry of this Order shall

 not in any way constitute a release of any party. The agreements recited on the record during the

 hearing on March 18, 2019 are hereby “so ordered”.

        35.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h) or

 6006(d), or otherwise, the terms and conditions of this Order shall be immediately effective and

 enforceable upon entry.




                                                -25-
Case 19-13448-VFP   Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04   Desc Main
                              Document      Page 26 of 40


                                     EXHIBIT 1

                                 Bidding Procedures
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                    Document      Page 27 of 40


                                    BIDDING PROCEDURES

 Set forth below are the bidding procedures (the “Bidding Procedures”) to be used by Rising
 Pharmaceuticals, Inc., Pack Pharmaceuticals, LLC, Rising Health, LLC, and Acetris Health, LLC
 (together, the “Sellers” and each a “Seller”), for the proposed sale of the Purchased Assets (as
 defined in the Stalking Horse Agreement), which comprise substantially all of the Debtors’
 Pharma Business, and the assumption of certain related liabilities, in the Sellers’ jointly
 administered chapter 11 cases pending in the United States Bankruptcy Court for the District of
 New Jersey (the “Bankruptcy Court”), case number 19-13448 (VFP), pursuant to that certain
 Asset Purchase Agreement, dated as of March 7, 2019 (together with the schedules thereto and
 related documents, and as may be amended, supplemented or otherwise modified from time to
 time, the “Stalking Horse Agreement”), by and among the Sellers, Aceto Corporation, as Parent,
 and Shore Suven Pharma, Inc. (the “Buyer” or “Stalking Horse Bidder”).

 The Buyer has submitted a Qualified Bid (as defined below) for the Purchased Assets pursuant to
 the terms of the Stalking Horse Agreement (the “Stalking Horse Bid”).

 On March 19, 2019, the Bankruptcy Court entered an order, which, among other things,
 authorized the Bidding Procedures to enable the Sellers to determine the highest or otherwise best
 offer for the Purchased Assets through the Bidding Procedures (the “Bidding Procedures Order”).

 The sale transaction pursuant to the Stalking Horse Agreement is subject to competitive bidding
 as set forth herein.

 A.     ASSETS TO BE SOLD

 The Sellers seek to complete the sale of the Purchased Assets and the assumption of the Assumed
 Liabilities described in the Stalking Horse Agreement.

 Except as otherwise provided in the Stalking Horse Agreement or such other approved purchase
 agreement of the Successful Bidder (as defined below), all of each Seller’s respective right, title
 and interest in and to the Purchased Assets to be acquired shall be sold free and clear of all Liens,
 Claims and Interests (each as defined in the Stalking Horse Agreement), except for Permitted
 Liens and Assumed Liabilities (each as defined in the Stalking Horse Agreement) as may be
 specified in the Stalking Horse Agreement, and with any such Liens, Claims and Interests to
 attach solely to the proceeds of the sale of each applicable Purchased Asset.

 A party may participate in the bidding process by submitting a Qualified Bid for any or all of the
 Purchased Assets.

 B.     THE BIDDING PROCEDURES

 To ensure that the Sellers receive the maximum value for the Purchased Assets, the Stalking
 Horse Agreement is subject to higher and/or otherwise better offers at the Auction (if any) in
 accordance with these Bidding Procedures, and, as such, the Stalking Horse Agreement will serve
 as the “stalking horse” bid for the Purchased Assets.




                                                   1
Case 19-13448-VFP             Doc 174      Filed 03/19/19 Entered 03/19/19 11:29:04                     Desc Main
                                         Document      Page 28 of 40


           1.       Key Dates

 The key dates for the process contemplated herein are as follows:6

                                           Sale Dates and Deadlines
     Bid Deadline                                      March 29, 2019 at 5:00 p.m. prevailing ET

     Deadline to Notify Qualified Bidders                  April 1, 2019

     Deadline to Select Starting Bid                       April 1, 2019

     Auction (if required)                                 April 2, 2019 at 10:00 a.m. prevailing ET

     Notice of Successful Bidder to be Filed               One (1) business day after conclusion of the
                                                           Auction

     Sale Hearing                                          April 8, 2019 at 10:00 a.m. prevailing ET


           2.       Confidentiality

 In order to participate in the bidding process, each person other than the Stalking Horse Bidder
 who wishes to participate in the bidding process (a “Potential Bidder”) must (to the extent not
 previously provided) provide an executed confidentiality agreement (to be delivered prior to the
 distribution of any confidential information by the Sellers to any Potential Bidder) in form and
 substance satisfactory to the Sellers, on terms not less favorable in the aggregate to the Sellers
 than the confidentiality agreement signed by the Stalking Horse Bidder, as determined by the
 Sellers, and without limiting the foregoing, each confidentiality agreement executed by a Potential
 Bidder shall contain standard non-solicitation provisions, as determined by the Sellers.

           3.       Due Diligence

 The Sellers will afford any Potential Bidder that has executed or that will execute a confidentiality
 agreement in accordance with paragraph 2 above such due diligence access or additional
 information as the Sellers, in consultation with their advisors, deem appropriate, and within their
 reasonable business judgment. The Sellers will use good faith efforts to provide to the Stalking
 Horse Bidder access to written information made available to any Qualified Bidder (as defined
 below) if not previously made available to the Stalking Horse Bidder.

 Unless otherwise agreed to by the Debtors, in consultation with the Consultation Parties, none of
 the Sellers nor any of their representatives shall be obligated to furnish any due diligence



 6
       These dates are subject to extension or adjournment as provided for herein or in the Stalking Horse Agreement
       and in consultation with the Consultation Parties (as defined below).



                                                          2
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04              Desc Main
                                   Document      Page 29 of 40


 information to any Qualified Bidder after the Bid Deadline, provided that the Sellers shall
 continue to provide due diligence to the Stalking Horse Bidder.

        4.      Provisions Governing Qualified Bids

 A bid submitted will be considered a “Qualified Bid” only if the bid complies with all of the
 following, in which case the party submitting the bid shall be a “Qualified Bidder”; provided that,
 if the Debtors receive a bid prior to the Bid Deadline that is not a Qualified Bid, the Debtors may
 provide the bidder with the opportunity to remedy any deficiencies until one (1) day prior to the
 Auction:

                a.     it expressly discloses whether the bid is for some or all of the Purchased
                       Assets;

                b.     it fully discloses the identity of each entity that will be bidding for or
                       purchasing some or all of the Purchased Assets, including any equity
                       holders in the case of a Potential Bidder which is an entity specially formed
                       for the purpose of effectuating the contemplated transaction, or otherwise
                       participating in connection with such bid (including any co-bidder or team
                       bidder), and the complete terms of any such participation, including any
                       agreements, arrangements or understandings concerning a collaborative or
                       joint bid or any other combination concerning the proposed bid. A bid
                       must also fully disclose any connections, relationships (business or
                       otherwise), whether or not known, to the Sellers or agreements or
                       understandings with the Sellers, the Stalking Horse Bidder or any other
                       known bidders, Potential Bidder or Qualified Bidder, and/or any officer,
                       director or equity security holder of the Sellers;

                c.     it states that the Qualified Bidder offers to purchase, in cash, some or all of
                       the Purchased Assets upon terms and conditions that the Sellers, in
                       consultation with the Consultation Parties, reasonably determine are at
                       least as favorable to the Sellers as those terms and conditions set forth in
                       the Stalking Horse Agreement (or pursuant to an alternative structure that
                       the Sellers, in consultation with the Consultation Parties, reasonably
                       determine is no less favorable to the Sellers than the terms and conditions
                       of the Stalking Horse Agreement). For the avoidance of doubt, any
                       Qualified Bid must, either on its own or when considered together with
                       other Qualified Bid(s), provide value in excess of the Stalking Horse
                       Agreement plus the Break-Up Fee, Expense Reimbursement and minimum
                       overbid requirements detailed below in Section 4(k);

                d.     it provides a detailed description of any anticipated regulatory or
                       governmental approvals necessary to consummate the bid including, but
                       not limited to, all domestic or foreign antitrust or anti-competition
                       approvals required;




                                                  3
Case 19-13448-VFP    Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04              Desc Main
                               Document      Page 30 of 40


            e.      it includes a commitment to close the transactions within the timeframe
                    contemplated by the Stalking Horse Agreement;

            f.      it includes a binding and enforceable signed writing that the Qualified
                    Bidder’s offer is irrevocable unless and until the Sellers accept a higher
                    and/or otherwise better bid and such Qualified Bidder is not selected as a
                    Back-Up Bidder (as defined below); provided that if such Qualified Bidder
                    is selected as the Successful Bidder, its offer shall remain irrevocable until
                    three (3) months after the execution of the applicable Proposed Asset
                    Purchase Agreement (as defined herein). Such writing shall guarantee
                    performance of the Qualified Bidder by its parent entities, if any, or provide
                    such other guarantee of performance requested by and acceptable to the
                    Sellers (in consultation with the Consultation Parties);

            g.      it shall be accompanied by a deposit into escrow with the Sellers of an
                    amount in cash equal to ten percent (10%) of the aggregate cash portion of
                    the purchase price in the Proposed Asset Purchase Agreement (the “Good
                    Faith Deposit”);

            h.      it includes confirmation that all necessary internal and shareholder or
                    similar approvals have been obtained prior to the bid;

            i.      it includes a duly authorized and executed copy of an asset purchase
                    agreement, including the purchase price for the Purchased Assets expressed
                    in U.S. Dollars, together with all exhibits and schedules thereto, together
                    with copies marked to show any amendments and modifications to the
                    Stalking Horse Agreement (collectively, the “Proposed Asset Purchase
                    Agreement”) and a proposed form of order to approve the sale, together
                    with a copy marked to show amendments and modifications to the
                    proposed form of sale approval order attached to the motion to approve
                    the sale of the Purchased Assets to the Stalking Horse Bidder; provided,
                    however, that such Proposed Asset Purchase Agreement shall not include
                    any financing or diligence conditions, or any other conditions that the
                    Sellers, in consultation with the Consultation Parties, reasonably determine
                    are less favorable to the Sellers than the conditions in the Stalking Horse
                    Agreement;

            j.      it includes written evidence of (i) sufficient cash on hand to fund the
                    purchase price or (ii) sources of immediately available funds that are not
                    conditioned on third-party approvals or commitments, in each case, that
                    will allow the Sellers, in consultation with the Consultation Parties, to
                    make a reasonable determination as to the Qualified Bidder’s financial and
                    other capabilities to consummate the transaction contemplated by the
                    Proposed Asset Purchase Agreement. Such written evidence shall include
                    the most current audited and the most current unaudited financial
                    statements, or such other financial information of the Qualified Bidder as
                    may be requested by and reasonably acceptable to the Sellers (collectively,


                                              4
Case 19-13448-VFP    Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04                Desc Main
                               Document      Page 31 of 40


                    the “Financials”), or, if the Qualified Bidder is an entity formed for the
                    purpose of acquiring some or all of the Purchased Assets, the Financials of
                    the Qualified Bidder’s equity holder(s), sponsors or other financial
                    backer(s) that are sponsoring or guaranteeing the Qualified Bidder’s
                    performance; provided that if a Potential Bidder is unable to provide
                    Financials, the Sellers may accept such other information sufficient to
                    demonstrate to each Seller’s reasonable satisfaction, in consultation with
                    the Consultation Parties, that such Potential Bidder has the financial
                    wherewithal to consummate the applicable sale transaction. The Potential
                    Bidder also must establish to the Sellers’ reasonable satisfaction, in
                    consultation with the Consultation Parties, that it has the financial ability to
                    consummate its proposed transaction within the timeframe contemplated
                    for consummation of the Stalking Horse Agreement;

            k.      it (in combination with any other bids for some or all of such assets)
                    provides for a cash purchase price that exceeds the aggregate cash
                    consideration to be paid to or for the benefit of the Sellers’ estates set forth
                    in the Stalking Horse Agreement by at least $1,922,500, which represents
                    the sum of: (i) the Break-Up Fee of $672,500, plus (ii) the maximum
                    amount of the Expense Reimbursement of $750,000, plus (iii) an overbid of
                    $500,000, and otherwise has a value to the Sellers, in their exercise of their
                    reasonable business judgment, after consultation with their advisors and the
                    Consultation Parties, that is greater or otherwise better than the value
                    offered under the Stalking Horse Agreement (including taking into account
                    the impact of any liabilities assumed in the Stalking Horse Agreement);

            l.      it identifies with particularity which executory contracts and unexpired
                    leases the Qualified Bidder wishes to assume and provides details of the
                    Qualified Bidder’s proposal for the treatment of related Cure Costs (as
                    defined in the Bidding Procedures Order), and contains sufficient
                    information concerning the Qualified Bidder’s ability to provide adequate
                    assurance of future performance with respect to executory contracts and
                    unexpired leases to be assumed and assigned;

            m.      it includes an express acknowledgement and representation that the
                    Qualified Bidder: (i) has had an opportunity to conduct any and all required
                    due diligence regarding acquiring the Purchased Assets prior to making its
                    bid; (ii) has relied solely upon its own independent review, investigation
                    and/or inspection of any documents and/or the Purchased Assets in making
                    its bid; (iii) did not rely upon any written or oral statements,
                    representations, promises, warranties or guaranties whatsoever, whether
                    express or implied (by operation of law or otherwise), regarding the
                    Purchased Assets or the completeness of any information provided in
                    connection therewith or with the Auction, except as expressly stated in the
                    Proposed Asset Purchase Agreement; and (iv) is not entitled to any




                                               5
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                    Document      Page 32 of 40


                        expense reimbursement, break-up fee, termination fee, or similar type of
                        payment in connection with its bid;

                n.      it includes evidence, in form and substance reasonably satisfactory to the
                        Sellers, in consultation with the Consultation Parties, of authorization and
                        approval from the Qualified Bidder’s board of directors (or comparable
                        governing body) or, if required, the equity holders of the Qualified Bidder,
                        with respect to the submission, execution, delivery, performance and
                        closing of the Proposed Asset Purchase Agreement;

                o.      it provides an irrevocable undertaking by the Qualified Bidder to execute
                        and deliver to the Sellers such other guarantee of performance or assurance
                        reasonably acceptable to the Sellers;

                p.      it states that the Qualified Bidder consents to the jurisdiction of the
                        Bankruptcy Court, as applicable;

                q.      it contains such other information reasonably requested by the Sellers;

                r.      it contains written confirmation that the bidder has not engaged in any
                        collusion with respect to the bidding or the sale process; and

                s.      it is received by the applicable Notice Parties (as defined in, and in
                        accordance with, Section B.5) on or prior to 5:00 p.m. (prevailing
                        Eastern Time) on March 29, 2019 (the “Bid Deadline”).

 Non-Conforming Bids. Notwithstanding anything to the contrary in these Bidding Procedures,
 the Sellers in consultation with the Consultation Parties (as defined below), shall have the right to
 entertain any bid that does not conform to one or more of the requirements herein and deem such
 bid a Qualified Bid (a “Non-Conforming Bid”); provided, however, that such Non-Conforming
 Bid so entertained by the Sellers must nevertheless meet each of the following requirements: (a)
 the Stalking Horse Bidder is provided the right to modify its Stalking Horse Bid to also revise its
 bid to provide similar non-conforming requirements; (b) the Good Faith Deposit must be made in
 the amount specified above; (c) the bid must meet the minimum overbid requirements set forth in
 Section B.4(k) above; (d) any Subsequent Bid (as defined below) must meet the requirements set
 forth in Section B.8(g) below; and (e) any condition to closing set forth in the applicable
 Proposed Asset Purchase Agreement cannot be more onerous (in any material respect) to the
 Sellers than any similar conditions set forth Stalking Horse Agreement.

 Notwithstanding anything in these Bidding Procedures to the contrary, the Buyer is deemed to be
 a Qualified Bidder with respect to the Purchased Assets and the Stalking Horse Bid is deemed to
 be a Qualified Bid for all purposes in connection with the Bidding Procedures, the Auction, and
 the Sale, and the Stalking Horse Bidder shall not be required to take any further action in order to
 attend and participate in the Auction (if any) or, if the Stalking Horse Bidder is the Successful
 Bidder, to be named the Successful Bidder at the Sale Hearing.




                                                   6
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                    Document      Page 33 of 40


 The Sellers shall promptly notify each Qualified Bidder in writing (including via email) as to
 whether or not its bid constitutes a Qualified Bid. If any bid is determined by the Sellers not to be
 a Qualified Bid, the Debtors will refund such bidder’s Good Faith Deposit and all accumulated
 interest thereon within ten (10) business days after the Bid Deadline. The Sellers shall also notify
 the Consultation Parties, the Stalking Horse Bidder and all other Qualified Bidders in writing
 (including via email) as to whether or not any bids constitute Qualified Bids no later than one (1)
 business day after the notification to any Qualified Bidder that its bid constitutes a Qualified Bid
 and provide a copy of Qualified Bids (excluding the Stalking Horse Agreement) to the Stalking
 Horse Bidder and the Consultation Parties. The notices described in this paragraph shall not be
 given later than one (1) business day following the expiration of the Bid Deadline.

 Consultation Parties. The “Consultation Parties” are (a) the DIP Agent and its counsel and
 advisors with respect to the Purchased Assets, (b) counsel and any other advisors to the official
 creditors’ committee appointed in the Sellers’ bankruptcy cases, and (c) the indenture trustee (the
 “Indenture Trustee”) for the Convertible Senior Notes due 2020 issued by Aceto Corporation,
 and its counsel and advisors. Notwithstanding anything herein to the contrary, the Sellers shall
 not be required to consult with any Consultation Party during the bidding and Auction process to
 the extent such Consultation Party is a Potential Bidder, a Qualified Bidder, or a financing source
 for a bidder, including, if the Sellers determine, in their reasonable business judgment, that
 consulting with such Consultation Party regarding any issue, selection or determination would be
 likely to have a chilling effect on potential bidding or otherwise be contrary to goal of maximizing
 value for the Sellers’ estates from the sale process.

 Subject to the terms of any orders entered by the Bankruptcy Court, after consultation with the
 Consultation Parties, the Sellers shall have the right and obligation to make all decisions regarding
 bids and the Auction as provided herein as the Sellers determine to be in the best interest of their
 estates.

        5.      Submission of Bids

 A Qualified Bidder that desires to make a bid regarding some or all of the Purchased Assets must
 deliver written copies of its bid, so as to be received on or before the Bid Deadline, to each of the
 following parties (the “Notice Parties”):

                a.      counsel to the Sellers: Lowenstein Sandler LLP, 1251 Avenue of the
                        Americas, New York, New York 10020 (Attn: Steven E. Siesser, Esq.
                        (ssiesser@lowenstein.com), Paul Kizel, Esq. (pkizel@lowenstein.com),
                        Kenneth A. Rosen, Esq. (krosen@lowenstein.com), and Philip J. Gross,
                        Esq. (pgross@lowenstein.com));

                b.      counsel to the DIP Agent: McGuireWoods LLP, 1251 Avenue of the
                        Americas, 20th Floor, New York, New York 10020-1104 (Attn: Kenneth
                        Noble, Esq. (knoble@mcguirewoods.com ) and Benjamin B. Iselin, Esq.
                        (biselin@mcguirewoods.com)); and

                c.      proposed counsel to the Official Committee of Unsecured Creditors:
                        Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New


                                                   7
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                   Document      Page 34 of 40


                       York 10038 (Attn: Jayme T. Goldstein, Esq. (jgoldstein@stroock.com)
                       and Erez E. Gilad, Esq. (egilad@stroock.com)) and Porzio, Bromberg &
                       Newman, P.C., 100 Southgate Parkway, P.O. Box 1997, Morristown, New
                       Jersey 07962 (Attn: Warren J. Martin, Jr., Esq. (WJMartin@pbnlaw.com)
                       and Robert M. Schechter, Esq. (rmschechter@pbnlaw.com)); and

                d.     counsel to the Indenture Trustee: Drinker Biddle & Reath LLP, 600
                       Campus Dr., Florham Park, NJ 07932-1047 (Attn: Robert K. Malone, Esq.
                       (Robert.Malone@dbr.com)).

        6.      Evaluation of Competing Bids

 A Qualified Bid will be valued based upon several factors including, without limitation: (a) the
 amount of such bid (including, among other things, the cash portion of the purchase price and the
 value provided by the assumption of liabilities); (b) the risks and timing associated with
 consummating such bid; (c) any proposed revisions to the Stalking Horse Agreement (including
 any additional conditions to closing); and (d) any other factors deemed relevant by the Sellers, in
 consultation with the Consultation Parties.

        7.      No Qualified Bids

 If the Sellers do not receive a Qualified Bid with respect to the Purchased Assets other than the
 Stalking Horse Bid, the Sellers will not hold an Auction (as defined below) and the Stalking
 Horse Bidder will be deemed the Successful Bidder upon the Bid Deadline with respect to the
 Purchased Assets.

        8.      Auction Process

 If the Sellers receive one or more Qualified Bids with respect to the Purchased Assets in addition
 to the Stalking Horse Bid, the Sellers will conduct an auction (the “Auction”) for the Purchased
 Assets (which the Sellers intend to transcribe) at 10:00 a.m. (prevailing Eastern Time) on April
 2, 2019, at the offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York,
 New York 10020, or such other location as shall be timely communicated by the Sellers to all
 entities entitled to attend the Auction. The Auction shall be conducted in accordance with the
 following procedures:

                a.     only the Sellers, the Consultation Parties, the Notice Parties, the Stalking
                       Horse Bidder, and any other Qualified Bidders, in each case along with
                       their representatives and advisors, shall be entitled to attend the Auction
                       (such attendance to be in person);

                b.     only the Stalking Horse Bidder and such other Qualified Bidders will be
                       entitled to participate as bidders in, or make any Subsequent Bids at, the
                       Auction; provided that all such Qualified Bidders wishing to attend the
                       Auction must have at least one individual representative with authority to
                       bind such Qualified Bidder attending the Auction in person;




                                                  8
Case 19-13448-VFP    Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                               Document      Page 35 of 40


            c.      each Qualified Bidder shall be required to confirm in a manner acceptable
                    to the Sellers and the Committee that it has not engaged in any collusion
                    with respect to the bidding or the sale (including communicating with other
                    Bidders during the Auction (concerning any aspect of the Auction or
                    bidding) without the consent of the Debtors and the Committee on the
                    record of the Auction;

            d.      at least one (1) business day prior to the Auction, each Qualified Bidder
                    (other than a Stalking Horse Bidder) must inform the Sellers whether it
                    intends to attend the Auction; provided that in the event a Qualified Bidder
                    elects not to attend the Auction, such Qualified Bidder’s Qualified Bid
                    shall, subject to the terms of the Stalking Horse Agreement, nevertheless
                    remain fully enforceable against such Qualified Bidder until (i) the date of
                    the selection of the Successful Bidder at the conclusion of the Auction, or
                    (ii) if selected as the Successful Bidder, three (3) months after the
                    execution of the applicable Proposed Asset Purchase Agreement. No later
                    than one business day prior to the start of the Auction, the Sellers will
                    provide copies of the Qualified Bid (or combination of Qualified Bids, if
                    applicable) which the Sellers believe, in consultation with the Consultation
                    Parties, is the highest or otherwise best offer for the Purchased Assets (the
                    “Starting Bid”) to the Stalking Horse Bidder, all other Qualified Bidders
                    and the Consultation Parties;

            e.      all Qualified Bidders who have timely submitted Qualified Bids will be
                    entitled to be present for all Subsequent Bids at the Auction and the actual
                    identity of each Qualified Bidder will be disclosed on the record at the
                    Auction;

            f.      the Sellers, after consultation with their advisors and the Consultation
                    Parties, may employ and announce at the Auction additional procedural
                    rules that are reasonable under the circumstances for conducting the
                    Auction, provided that such rules: (i) are not inconsistent with these
                    Bidding Procedures, title 11 of the United States Code (the “Bankruptcy
                    Code”), any order of the Bankruptcy Court entered in connection herewith
                    or the Stalking Horse Agreement; (ii) provide that bids be made and
                    received on an open basis, with all material terms of each bid to be fully
                    disclosed to all other Qualified Bidders at the Auction; and (iii) are
                    disclosed to each Qualified Bidder at the Auction; provided, further
                    however, that the Sellers, in consultation with the Consultation Parties,
                    may decrease the bidding increment;

            g.      bidding at the Auction will begin with the Starting Bid and continue in
                    bidding increments (each a “Subsequent Bid”) providing a net value to the
                    Sellers’ estates of at least an additional $500,000 above the prior bid for
                    the Purchased Assets; provided that the Sellers may, in consultation with
                    the Consultation Parties, decrease the minimum overbid amount. After the
                    first round of bidding and between each subsequent round of bidding, the


                                              9
Case 19-13448-VFP    Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                               Document      Page 36 of 40


                    Sellers shall announce the bid (including the identity of the bidder or
                    bidders, the material terms of such bid and the value of such bid(s)) that
                    they reasonably believe to be the highest or otherwise best offer for the
                    Purchased Assets (the “Highest Bid”). A round of bidding will conclude
                    after each participating Qualified Bidder has had the opportunity, as
                    reasonably determined by the Sellers, to submit a Subsequent Bid with full
                    knowledge of the then Highest Bid. The failure of the Stalking Horse
                    Bidder to bid in a particular round of bidding shall not preclude the
                    applicable Stalking Horse Bidder from bidding in subsequent rounds, if
                    any. For the purpose of evaluating the value of the consideration provided
                    by the Subsequent Bids (including any Subsequent Bid by the Stalking
                    Horse Bidder), the Sellers (in consultation with the Consultation Parties)
                    will give effect (on a dollar for dollar basis) to the Break-Up Fee and the
                    maximum amount of the Expense Reimbursement payable to the Stalking
                    Horse Bidder under the Stalking Horse Agreement as well as any
                    additional liabilities to be assumed by a Qualified Bidder and any additional
                    costs which may be imposed on the Sellers as reasonably determined by the
                    Sellers, as well as any other items of value included in such Subsequent
                    Bid. If the Stalking Horse Bidder bids at the Auction, the Stalking Horse
                    Bidder will be entitled to credit bid on a dollar for dollar basis the amount
                    of the Break-Up Fee and the maximum amount of the Expense
                    Reimbursement. To the extent a Subsequent Bid has been accepted
                    entirely or in part because of the addition, deletion or modification of a
                    provision or provisions in the applicable Proposed Asset Purchase
                    Agreement or Stalking Horse Agreement, the Sellers will identify such
                    added, deleted or modified provision or provisions and the Qualified
                    Bidders shall be given the opportunity to modify the applicable Proposed
                    Asset Purchase Agreement or Stalking Horse Agreement in a manner that
                    materially provides any additional value that factored into selecting a
                    Subsequent Bid from another Qualified Bidder. The Sellers shall, in
                    consultation with the Consultation Parties, reasonably determine whether
                    an addition, deletion or modification of the applicable Proposed Asset
                    Purchase Agreement or Stalking Horse Agreement meets the standard of
                    providing additional value. For the avoidance of doubt, the Stalking Horse
                    Bidder shall be entitled to submit additional bids and make modifications to
                    the Stalking Horse Agreement at the Auction consistent with these Bidding
                    Procedures;

            h.      No participant (including but not limited to any counterparty to an
                    executory contract or unexpired lease) during the Auction may lodge any
                    objection during the Auction to the proposed Sale or the
                    assumption/assignment of an executory contract or unexpired lease;
                    objections to the Sale or any assumption/assignment of any executory
                    contract or unexpired lease shall only be preserved if filed as a Sale




                                             10
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                   Document      Page 37 of 40


                        Objection, Cure Costs Objection or Assignment Objection (as the case may
                        be) by the deadlines set forth in the Bidding Procedures Order;

                i.      the Sellers shall, in their reasonable discretion and after consultation with
                        the Consultation Parties, honor reasonable requests for breaks in the
                        Auction; and

                j.      the Auction (and, if necessary, the Sale Hearing (as defined below)) may be
                        adjourned as the Sellers, in consultation with the Consultation Parties,
                        deem appropriate. Reasonable notice of such adjournment and the time and
                        place for the resumption of the Auction shall be given to the Stalking
                        Horse Bidder, all other Qualified Bidders, the United States Trustee and
                        the Consultation Parties.

        9.      Selection of Successful Bid

 Prior to the conclusion of the Auction, the Sellers, in consultation with their advisors and the
 Consultation Parties, will review and evaluate each Qualified Bid in accordance with the
 procedures set forth herein and determine which offer for the Purchased Assets is the highest
 and/or otherwise best offer for the Debtors, their estates and general unsecured creditors from
 among the Qualified Bidders (including the Stalking Horse Bidder) submitted at or prior to the
 Auction by a Qualified Bidder (such bid, the “Successful Bid” and the bidder making such bid, the
 “Successful Bidder”) and communicate to the Stalking Horse Bidder and the other Qualified
 Bidders the identity of the Successful Bidder and the material terms of the Successful Bid. Upon
 identification of the Successful Bid at the conclusion of the Auction, the Sellers may not solicit,
 encourage or accept any additional bids, except if, following consultation with their legal and
 financial advisors and the Consultation Parties, the Sellers determine that rejecting an additional
 unsolicited bid submitted after the conclusion of the Auction would be inconsistent with their
 fiduciary duties. The determination of the Successful Bid by the Sellers at the conclusion of the
 Auction shall be final, subject to the exercise of the Debtors’ fiduciary duties, subject only to
 approval by the Bankruptcy Court.

 By submitting a Qualified Bid, all Qualified Bidders and the Stalking Horse Bidder expressly
 agree that, absent the consent of the Debtors, they shall not submit additional bids or seek to
 reopen the Auction after the Sellers have selected the Successful Bid and Back-Up Bid, if any,
 and any such bid shall not be considered by the Sellers or the Bankruptcy Court, subject to the
 exercise of the Debtors’ fiduciary duties. As soon as reasonably practicable after conclusion of the
 Auction, the Successful Bidder shall complete and execute all agreements, contracts, instruments
 and other documents evidencing and containing the terms and conditions upon which the
 Successful Bid was made and a copy of such documents shall promptly be made available to the
 Debtors and the Consultation Parties. Within one (1) business day after conclusion of the Auction,
 the Sellers shall file a notice identifying the Successful Bidder with the Bankruptcy Court.

 The Sellers will sell the Purchased Assets to the Successful Bidder pursuant to the terms of the
 Successful Bid upon the approval of such Successful Bid by the Bankruptcy Court.




                                                 11
Case 19-13448-VFP         Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04               Desc Main
                                    Document      Page 38 of 40


        10.     Designation of Back-Up Bidder

 Notwithstanding anything in these Bidding Procedures to the contrary, if an Auction is conducted,
 the Qualified Bidder with the next highest or otherwise best bid at the conclusion of the Auction
 for the Purchased Assets, as determined by the Sellers, in the exercise of their business judgment
 and in consultation with the Consultation Parties, shall be deemed to have submitted the next
 highest or otherwise best bid for such assets (such bid, a “Back-Up Bid” and the Qualified Bidder
 submitting such bid, a “Back-Up Bidder”) and shall be announced at the time to all Qualified
 Bidders participating in the Auction.

 If for any reason the Successful Bidder fails to consummate its Successful Bid within the time
 permitted after the entry of the Sale Order, then the Sellers may deem the Back-Up Bidder to be
 the new Successful Bidder and its Back-Up Bid to be the new Successful Bid, and the Sellers will
 be authorized (but not directed), without further order of the Bankruptcy Court, to consummate a
 sale transaction with such Back-Up Bidder on the terms of its Back-Up Bid; provided, that if the
 Sellers elect to do so, the Sellers, within their discretion, (i) will promptly notify the Consultation
 Parties and file a written notice of such transaction with the Bankruptcy Court at least 24 hours in
 advance of consummation thereof, and/or (ii) may (but shall not be required to) seek approval for
 the consummation of such sale transaction with such Back-Up Bidder pursuant to a separate
 order to be submitted at a later date consistent with the terms of the Back-Up Bid.

 Each Back-Up Bid must remain open until three (3) months after execution of the applicable
 Stalking Horse Agreement or Proposed Asset Purchase Agreement (the “Outside Back-Up
 Date”), except in the event the Stalking Horse Bidder is designated as the Back-Up Bidder in
 which case the Stalking Horse Bidder shall not be permitted to terminate the Stalking Horse
 Agreement until the earlier of (a) the date upon which an Alternative Transaction has been
 consummated following approval by the Bankruptcy Court, or (b) May 31, 2019 (as such date
 may be extended pursuant to Section 8.1(b) of the Stalking Horse Agreement).

        11.     Good Faith Deposit

 Except as otherwise provided in this paragraph with respect to the Successful Bid and Back-Up
 Bid, if any, the Good Faith Deposits of all Qualified Bidders that submitted such a deposit under
 the Bidding Procedures shall be returned upon or within three (3) business days after the Auction.
 The Good Faith Deposit of a Successful Bidder shall be held until the closing of the sale of the
 Purchased Assets and applied in accordance with the Successful Bid. The Good Faith Deposit of
 any Back-Up Bidder (other than the Stalking Horse Bidder) shall be returned within three (3)
 business days after the Outside Back-Up Date. If the Successful Bidder fails to consummate an
 approved sale because of a breach or failure to perform on the part of such Successful Bidder, the
 Sellers will not have any obligation to return the Good Faith Deposit deposited by such Successful
 Bidder, which may be retained by the Sellers as liquidated damages, in addition to any and all
 rights, remedies and/or causes of action that may be available to the Sellers at law or in equity,
 and, the Sellers shall be free to consummate the proposed transaction at the next highest or
 otherwise best bid at the Auction by a Qualified Bidder, without the need for an additional hearing
 or order of the Bankruptcy Court. Notwithstanding any provision hereof, the terms pertaining to
 any Good Faith Deposit submitted by the Stalking Horse Bidder pursuant to the Stalking Horse
 Agreement (including, without limitation, the entitlements of the Stalking Horse Bidder and


                                                   12
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04             Desc Main
                                   Document      Page 39 of 40


 Sellers to such Good Faith Deposit and the timing of return of any Good Faith Deposit to the
 Stalking Horse Bidder) shall be governed by the terms of the Stalking Horse Agreement and the
 Bidding Procedures Order.

        12.     Sale Is As Is/Where Is

 Except as otherwise provided in the Stalking Horse Agreement, any Proposed Asset Purchase
 Agreement, the Successful Bid or any order of the Bankruptcy Court approving the sale of the
 Purchased Assets, the Purchased Assets sold pursuant to these Bidding Procedures shall be
 conveyed at the closing of the sale in their then-present condition, “AS IS, WITH ALL FAULTS,
 AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED.”

 C.     THE BID PROTECTIONS

 In recognition of the expenditure of time, energy, and resources, and because the agreement to
 make payment thereof is necessary to preserve the value of each of the Sellers’ estates, the Sellers
 have agreed that, among other triggering events, if the Buyer is not the Successful Bidder, then
 the Sellers will pay the Buyer, pursuant to and in accordance with the terms of the Stalking Horse
 Agreement, (a) an aggregate “break-up” fee of $672,500, as more fully described in the Stalking
 Horse Agreement (as defined therein, the “Break-Up Fee”), and (b) an amount in cash equal to
 the Expense Reimbursement (as such term is defined in the Stalking Horse Agreement (the
 “Expense Reimbursement”), which is not to exceed $750,000. The Break-Up Fee and Expense
 Reimbursement shall be payable as provided for pursuant to the terms of the Stalking Horse
 Agreement, and nothing herein shall be deemed to limit or otherwise modify the terms thereof,
 including other circumstances pursuant to which the Break-Up Fee and Expense Reimbursement
 may be payable.

 Except for the Stalking Horse Bidder, no Qualified Bidder or other party submitting a bid shall be
 entitled to any expense reimbursement, breakup fee, termination or similar fee or payment.

 D.     SALE HEARING

 The Sellers will seek entry of an order from the Bankruptcy Court, at a hearing (the “Sale
 Hearing”) to begin at 10:00 a.m. (prevailing Eastern Time) on April 8, 2019 or as soon
 thereafter as counsel may be heard, to approve and authorize the sale to the Successful Bidder
 (including, without limitation, the assumption and assignment to the Successful Bidder of any
 executory contracts or unexpired leases to be assigned to the Successful Bidder in accordance
 with the Stalking Horse Agreement or Proposed Asset Purchase Agreement, as applicable, at the
 Sale Hearing on terms and conditions determined in accordance with the Bidding Procedures).
 The Sale Hearing may be adjourned by the Debtors, in consultation with the Consultation Parties,
 from time to time without further notice to creditors or parties in interest other than by
 announcement of the adjournment in open court on the date scheduled for the Sale Hearing.

 E.     MISCELLANEOUS

 The Auction and the Bidding Procedures are solely for the benefit of the Sellers, the Stalking
 Horse Bidder and the Consultation Parties, and nothing contained in the Bidding Procedures


                                                 13
Case 19-13448-VFP        Doc 174     Filed 03/19/19 Entered 03/19/19 11:29:04            Desc Main
                                   Document      Page 40 of 40


 Order, the Bidding Procedures or the Stalking Horse Agreement shall create any rights in any
 other person or bidder (including, without limitation, rights as third-party beneficiaries or
 otherwise) other than the rights expressly granted to the Successful Bidder under the Bidding
 Procedures Order.

 Without prejudice to the rights of the Stalking Horse Bidder under the terms of the Stalking
 Horse Agreement and the Bidding Procedures Order, the Sellers may modify the rules,
 procedures and deadlines set forth herein, or adopt new rules, procedures and deadlines that, in
 their reasonable discretion, in consultation with the Consultation Parties, will better promote the
 goals of these Bidding Procedures (namely, to maximize value for the estates); provided,
 however, that the Sellers may not modify the Bid Protections afforded to the Stalking Horse
 Bidder in accordance with the Stalking Horse Agreement, unless agreed in writing by the Stalking
 Horse Bidder and Sellers, in consultation with the Consultation Parties. For the avoidance of
 doubt, the Sellers may not modify the rules, procedures, or deadlines set forth herein, or adopt
 new rules, procedures, or deadlines that would impair in any material respect the Stalking Horse
 Bidder’s right to payment of the Break-Up Fee or the Expense Reimbursement without the
 express written consent of the Stalking Horse Bidder. All such modifications and additional rules
 will be communicated to each of the Consultation Parties, the Notice Parties, Potential Bidders,
 and Qualified Bidders (including the Stalking Horse Bidder) or announced at the Auction.

 The Bankruptcy Court shall retain exclusive jurisdiction to hear and determine all matters arising
 from or relating to implementation of the Bidding Procedures Order.




                                                 14
